UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7997



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JESUS FRANCISCO ROMERO-GONZALEZ, a/k/a Jose E.
Romero, a/k/a Jesus Gonazales, a/k/a Juan
Pablo Martinez,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-99-244-A, CA-01-844-AM)


Submitted:   February 14, 2002         Decided:     February 27, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jesus Francisco Romero-Gonzalez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesus Francisco Romero-Gonzalez seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Romero-Gonzalez,

Nos. CR-99-244-A; CA-01-844-AM (E.D. Va. Oct. 29, 2001).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           DISMISSED




                                2